         Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JEFF SWANSON,

         Plaintiff,

v.                                                                      No. 1:20-cv-00496-KG-GJF

COUY GRIFFIN,
Otero County Commissioner in his individual
capacity acting under the color of law, and
SYLVIA TILLBROOK, Otero County
Records Custodian,

         Defendants.

                     DEFENDANTS’ REPLY IN SUPPORT OF THEIR
                  MOTION TO DISMISS AND FOR QUALIFIED IMMUNITY

                                   ORAL ARGUMENT REQUESTED1

         NOW COME Defendants Couy Griffin and Sylvia Tillbroock, by and through undersigned

counsel, and hereby respectfully offer the following reply in support of their motion to dismiss and

for qualified immunity:

                                                INTRODUCTION

         Plaintiff’s Response does not illustrate grounds to deny the motion. Plaintiff points out that

Defendants cited the wrong Facebook page in their motion (Defendants inadvertently cited the

Cowboys for Trump page instead of Defendant Griffin’s Facebook page). However, Plaintiff

neglects to discuss or acknowledge that Defendants corrected that error the next day by filing a

notice of errata which explained the error, what caused it, and providing the new citation. See

Doc. 7, errata filed on May 29, 2020. When considering the proper Facebook page,


1
 Oral argument is requested to fully flush out the issues before the Court as this case has the potential to be the first
First Amendment viewpoint discrimination case regarding social media accounts in the Tenth Circuit.
         Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 2 of 6




https://www.facebook.com/couy.griffin2, the briefing illustrates that Plaintiff has not pled the

existence of a public forum vis-a-vie Defendant Griffin’s Facebook page. In cases involving

elected officials’ social media accounts, the courts that have considered this question have

illustrated that the first element or inquiry is whether the page constitutes a public forum.

         Here, the Plaintiff has not met his burden of illustrating a public forum on Defendant

Griffin’s Facebook page. Therefore, the First Amendment claim, related to the contents of the page

and Defendant Griffin’s decision to block whomever he chooses, necessarily fails. Even if the

Court found that Defendant Griffin’s Facebook page was a public forum, there is no clearly

established law in this Circuit illustrating that the allegations contained in the Complaint violate

any civil right. As such, Defendant Griffin is also entitled to qualified immunity from suit.

         Finally, because the Facebook page is not a public forum, it necessarily follows that the

records contained therein are not public records under the New Mexico Inspection of Public

Records Act. Accordingly, because the IPRA issue is absolutely controlled by this Court’s decision

regarding the lack of a public forum, this Court should exercise supplemental jurisdiction over the

IPRA question and decide it as well. This is so because a remand order would only result in the

Movants asking the state court to apply this Court’s judgment with respect to the First Amendment

claim to the IPRA claim.

    I.       PLAINTIFF’S RESPONSE DOES NOT ILLUSTRATE A PLAUSIBLE CLAIM
             THAT DEFENDANT GRIFFIN’S FACEBOOK PAGE IS A PUBLIC FORUM.
         Other than attempting to capitalize on Defendants’ inadvertent reference to the “Cowboys

for Trump” Facebook page, as opposed to Defendant Griffin’s personal Facebook page, the

Response is relatively empty regarding the existence of a public forum. More specifically, the


2
 Because the Plaintiff has referred to the page in his complaint and briefing, and because he has attached some portions
of the page, the Court may review the page without converting this motion into a summary judgment motion. See FN
4, Doc. 6.

                                                           2
          Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 3 of 6




Plaintiff acknowledges the cases and the public forum test from the Motion, but fails to illustrate

how he thinks the facts alleged in his Complaint meet those tests. It is curious that Plaintiff did not

mention the notice of errata that was filed one-day after the motion correcting the erroneous

citation.

          Plaintiff then requests this court accept his conclusory allegation that Couy Griffin’s

Facebook page is somehow a public forum. See Response at 4-5. However, the Response offers

no citation to actual facts contained in the Complaint that support that contention. Similarly,

notwithstanding attaching documents to his complaint and his response, Plaintiff fails to direct the

Court to any instance of Defendant Griffin conducting public business on the site. The failure to

plead specific facts illustrating the indicia of a public forum combined with the failure to illustrate

how any of the exhibits meet the public forum test doom the Complaint to dismissal for failure to

state a claim. Note that many of the exhibits Plaintiff has included in his response should not be

considered because they are not referred to in the Complaint and are not from Defendant Griffin’s

Facebook page. Because the Court can review the Facebook page itself and determine that there is

no public business being conducted on the Page, the Court should dismiss Plaintiff’s First

Amendment claim with prejudice.

    II.      PLAINTIFF’S RESPONSE DOES NOT ILLUSTRATE CLEARLY
             ESTABLISHED LAW THAT WOULD HAVE PLACED DEFENDANT ON
             NOTICE THAT HIS FACEBOOK PAGE WAS A PUBLIC FORUM.
          Even if the Court took Plaintiff’s limited conclusory allegations as sufficient to meet this

Circuit’s pleading requirements, the Plaintiff has failed to illustrate any clearly established law. In

the Motion, the Defendants illustrated the proper qualified immunity test: to overcome qualified

immunity, the Plaintiff needs to illustrate a Tenth Circuit case with analogous facts, a Supreme




                                                   3
        Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 4 of 6




Court case with analogous facts, or sufficiently analogous cases from a large majority of the other

circuits.

        In his Response, Plaintiff directs the Court to two cases, which he argues clearly establish

the law: Hartman v. Moore, 547 U.S. 250, 126 S. Ct. 1695 (2006) and Worrell v. Henry, 219 F.3d

1197 (10th Cir. 2000). In Worrell the plaintiff brought a § 1983 action against the District Attorney

for the Twentieth District of Oklahoma, an agent for Oklahoma Bureau of Narcotics and

Dangerous Drugs (OBNDD), and the agent’s supervisors, alleging that rescission of offer to

employ him as coordinator of a drug task force was based on the fact that he had testified as an

expert witness for a murder defendant and violated his right to free speech. Worrell did not involve

social media, did not involve public forums, and did not involve individuals seeking access to the

private accounts of public officials. Not only does Worrell not clearly establish the law for this

case, Worrell does not seem on point at all. At most Worrell discussed the First Amendment;

however, the discussion is in an entirely different context which has little to no bearing on the facts

before this Court here. In short, Worrell does not illustrate any clearly established law regarding

the elements of a First Amendment claim as it relates to the social media accounts of a public

official in the Tenth Circuit.

        Similarly, Hartman v. Moore, 547 U.S. 250, 126 S. Ct. 1695 (2006) does not establish the

law in this area and does not appear to be germane to the issues before this Court. In Hartman, the

plaintiff sued a federal prosecutor and postal service inspectors under the Federal Tort Claims Act

alleging malicious prosecution and retaliatory prosecution. As with Worrell, Hartman did not

consider public forums, social media accounts, or individuals seeking to access the private

materials of public officials.

        As this Court has recognized:



                                                  4
          Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 5 of 6




                 Ordinarily, in order for the law to be clearly established, there must
                 be a Supreme Court or Tenth Circuit decision on point, or
                 the clearly established weight of authority from other courts must
                 have found the law to be as the plaintiff maintains. While the
                 plaintiff need not locate a case directly on point, nevertheless
                 existing precedent must have placed the statutory or constitutional
                 question beyond debate.

Carroll v. Bd. of County Commissioners of Rio Arriba County, 2018 WL 522307, at *4 (D.N.M.

Jan. 22, 2018)(internal quotation and citation removed). It is inconceivable that Worrell or

Hartman place this question beyond debate. As such, Defendant Griffin is also entitled to dismissal

based on the lack of clearly established law in this area.

   III.      PLAINTIFF’S RESPONSE DOES NOT ILLUSTRATE HOW PERSONAL
             FACEBOOK PAGES ARE PUBLIC RECORDS SUBJECT TO PRODUCTION
             UNDER THE NEW MEXICO INSPECTION OF PUBLIC RECORDS ACT.
          As with Plaintiff’s other arguments, Plaintiff’s argument regarding his IPRA claim is silent

as to the Defendants’ Notice of Errata, correcting the reference to the proper Facebook Page. Other

than generically claiming that he has not received documents, Plaintiff offers the Court no

explanation as to how Defendant Griffin’s personal Facebook page is a public document for

purposes of the New Mexico Inspection of Public Records Act.

          As explained in the Motion, if the Court declares Defendant Griffin’s personal Facebook

Page is not a public forum, it necessarily follows that the materials posted or contained therein are

not public records. As such, if the Court has found the lack of a plausible claim illustrating a public

forum, the Court should continue by finding that the Facebook page is also not subject to the New

Mexico Inspection of Public Records Act.

                                           CONCLUSION

          The Plaintiff has failed to illustrate that Defendant Griffin’s Facebook page is a public

forum. That failure requires the Court to dismiss the claim for failure to state a plausible First



                                                   5
        Case 2:20-cv-00496-KG-GJF Document 12 Filed 07/02/20 Page 6 of 6




Amendment claim. Even if the Court held that some version of the facts could illustrate a public

forum on Defendant Griffin’s Facebook page, the Plaintiff has failed to direct the Court to law

which clearly established any violation under the facts alleged in the Complaint. As such,

Defendant Griffin is entitled to qualified immunity for two purely legal reasons: 1. The Plaintiff

has failed to plead a plausible claim against him under the First Amendment. 2. The Plaintiff has

failed to illustrate a violation of clearly established law.

        Upon concluding that there is no public forum, this Court should continue and dismiss the

IPRA claim as the lack of a public forum necessarily illustrates the lack of a public record. As the

Plaintiff has failed to meet his burden to illustrate plausible claims in his Complaint, any

amendment would be futile, the Defendants respectfully request this Court grant Defendant Griffin

qualified immunity from suit under one or both of the elements described above and dismiss the

IPRA claim for failure to state a plausible claim.

                                        Respectfully Submitted,


                                        NEW MEXICO ASSOCIATION OF COUNTIES

                                        /s/ Brandon Huss
                                        Brandon Huss
                                        David Roman
                                        Mark Drebing
                                        Attorneys for Defendants
                                        111 Lomas Blvd., Ste. 424
                                        Albuquerque, New Mexico 87102
                                        (505) 820-8116


I hereby certify that on this 2nd day of July, 2020, I caused a true and correct copy of the
foregoing Reply to be filed electronically through the CM/ECF system, which caused all counsel
of record to be served, as noted on the notice of electronic filing.


/s/ Brandon Huss
Brandon Huss


                                                    6
